Title: To John Adams from Jonathan Williams, April 1798
From: Williams, Jonathan
To: Adams, John



Sir—
Philadelphia April 1798.

Understanding a marine Department is about to be created, and reflecting, that my former appointment under the Commissioner of the United States in France was principally of that discription, I am emboldened to offer a renewal of my Services.
Maritime concerns have been with me objects of particular attention from early life, and so far as they are connected with Commerce may be considered as professional. You will remember that I have built one Frigate for the United States and had the management of several other Ships of War, for my conduct in which I shall never forget your approbation at the time: On the score of expenditures for these objects, the honorable issue of a public examination of my Accounts will speak for itself.
Although I have great reliance on personal considerations, so far as they may relate to a friendly confidence which you have often evinced; Yet I would not presume to ask any appointment unless it be perfectly consistent with the public good; of this you are the proper Judge, and I will only add that should your choice fall on me no possible exertion shall be wanting to show that the department will be entrusted to proper hands.
With the most perfect respect / I have the honor to be / Your faithful & obedient servant

Jona Williams